Citation Nr: 0702768	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1997 to March 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The veteran's right ear Eustachian tube dysfunction is 
manifested by subjective right ear pain, pressure, and 
drainage, accompanied by reported dizziness and nausea, but 
with no evidence of suppuration or aural polyps.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
ear Eustachian tube dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200-6299 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
compensable evaluation for right ear Eustachian tube 
dysfunction, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in December 2003 satisfied the duty to notify provisions with 
regards to the requirements for substantiation of a service 
connection claim; with regard to the requirements for 
substantiating a claim for an increased evaluation, 
additional letters were sent to the veteran in September 2005 
and June 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was accorded a pre-discharge VA examination in 
January 2004, and postservice VA examinations in December 
2004, April 2005, and October 2005.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for right ear Eustachian tube dysfunction 
was granted by a March 2004 rating decision, and a 
noncompensable evaluation assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200-6299, effective March 
31, 2004.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).  
The Code of Federal Regulations provides that if a rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2006).  Unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part, and "99," and if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  See 38 C.F.R. §§ 4.20, 4.27 (2006).  
As Eustachian tube dysfunction is not listed on the Schedule, 
the RO assigned Diagnostic Code 6200-6299, but evaluated the 
veteran's disability pursuant to the criteria for chronic 
suppurative otitis media, under 38 C.F.R. § 4.87, Diagnostic 
Code 6200.

To that end, chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) is evaluated at a 
maximum 10 percent where there is suppuration, or with aural 
polyps.  Id.  Additionally, in every instance where a minimum 
schedular evaluation requires residuals, and the schedule 
does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31 (2006).

In this case, the evidence of record does not support an 
initial compensable evaluation for right ear Eustachian tube 
dysfunction.  Although the evidence of record shows that the 
veteran experiences right ear pain, pressure, drainage, and 
has reported experiencing dizziness and nausea, when the 
Eustachian tube is acutely blocked, there is no objectively 
documented evidence that the veteran has suppurative, or pus-
laden, ear pain, and no radiographic or other studies to 
suggest that he has aural polyps.  

A September 2004 computed tomography showed minimal ethmoid 
mucosal thickening, a common symptom of sinusitis, but 
otherwise revealed normal paranasal sinuses and mastoids, 
normal internal auditory canal, and normal internal and 
middle ear, with no evidence of polyps.  The physical 
examination conducted during the December 2004 VA examination 
had similar findings.  Finally, during the October 2005 VA 
examination, it was noted that there was no evidence of 
active disease or infection in the ears.  While the Board 
does not doubt that the sincerity of veteran's contentions, a 
compensable evaluation under the assigned Diagnostic Code 
requires that one of the two symptoms noted above must be 
objectively shown.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  
Accordingly, a compensable evaluation under Diagnostic Code 
6200-6299 is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to diseases of the ear.  However, none of these 
diagnostic codes are more applicable than 6200, by which the 
veteran's disability is currently evaluated by analogy, or 
provide a compensable evaluation based on the evidence of 
record.  Diagnostic Codes 6201 and 6202, which contemplate 
chronic nonsuppurative otitis media and otosclerosis, 
respectively, are evaluated based on hearing impairment.  
There is no objective evidence of hearing loss noted in the 
medical evidence of record, and therefore, a compensable 
evaluation under these diagnostic codes is not warranted.  
38 C.F.R. § 4.87, Diagnostic Codes 6201, 6202 (2006).  
Additionally, although the veteran reported during his 
September 2006 VA examination that he experienced dizziness, 
the record does not contain an objective diagnosis of 
vestibular disequilibrium; as this is specifically required 
by Diagnostic Code 6204, a compensable evaluation is not 
warranted.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2006).  
The evidence does not show that the veteran has Meniere's 
syndrome, deformity or loss of one or both auricles, neoplasm 
of the ear, chronic otitis externa, or perforation of the 
tympanic membrane.  Accordingly, Diagnostic Codes 6205, 6206, 
6207, 6208, 6209, 6210, and 6211 are not for application.  
38 C.F.R. § 4.387, Diagnostic Codes 6205-6211 (2006).

In June 2005, the veteran requested that he also be 
considered for an extraschedular evaluation for his right ear 
Eustachian tube dysfunction under 38 C.F.R. § 3.321 (2006).  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.  

In this regard, the schedular evaluations in this case are 
not inadequate.  As noted above, a compensable evaluation is 
provided for certain manifestations of the veteran's right 
ear Eustachian tube dysfunction, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Additionally, although the veteran is noted in the 
October 2005 VA examination as having had surgery to repair a 
deviated septum, that examination report noted that this 
surgery was to relieve symptoms of his allergic rhinitis, not 
specifically the Eustachian tube dysfunction; no other 
surgeries or hospitalizations are noted.  The veteran 
reported that his employment choices have been influenced by 
the factors which exacerbate his service-connected 
disability, in that he maintains employment in positions 
where he can avoid using phones or being exposed to loud 
noises.  However, there is no evidence that the veteran is 
unable to perform employment or keep his job when symptoms 
occur.  Finally, the veteran specifically noted to the VA 
examiner in December 2004 that he experienced no periods of 
incapacitation requiring bed rest at the direction of a 
physician.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 

In this case, the objective findings of examinations and 
other clinical documentation of record merit only a 
compensable evaluation for right ear Eustachian tube 
dysfunction.  38 C.F.R. § 4.87, Diagnostic Code 6200-6299.  
After a thorough review, there is no medical evidence of 
record that would support a compensable evaluation at any 
time subsequent to the date of receipt of the veteran's claim 
for service connection.  Id.; Fenderson v. West, 12 Vet. App. 
119 (1999).  Accordingly, an initial compensable evaluation 
for right ear Eustachian tube dysfunction is not warranted.

Accordingly, the medical evidence of record does not show 
evidence of suppuration or aural polyps, or an exception or 
unusual disability picture resulting solely from that 
disability.  For these reasons, the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for right ear Eustachian tube 
dysfunction.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for right ear Eustachian 
tube dysfunction is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


